277 F.2d 926
Meyer C. YASKIN, Appellantv.Allen J. ALLSTON and City of Chester and the Pennsylvania Railroad Company.
No. 13128.
United States Court of Appeals Third Circuit.
Argued May 5, 1960.
Decided May 12, 1960.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
Alan Kahn, Philadelphia, Pa. (Winokur & Kahn, Philadelphia, Pa., on the brief), for appellant.
James M. Marsh, Philadelphia, Pa. (LaBrum & Doak, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The Order of the District Court denying plaintiff's motion for a new trial will be affirmed upon the opinion of Judge Grim, 179 F. Supp. 757 (D.C.E.D.Pa. 1959).